Citation Nr: 1211315	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-31 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for mechanical low back pain with minimal discogenic degenerative change at L4-5 and L5-S1 for the period prior to January 21, 2008.

2.  Entitlement to an increased disability rating for mechanical low back pain with minimal discogenic degenerative change at L4-5 and L5-S1 from October 1, 2008, currently rated as 20 percent disabling.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim for an increased disability rating for mechanical low back pain with minimal discogenic degenerative change at L4-5 and L5-S1 rated as 20 percent disabling.  A timely Notice of Disagreement was received from the Veteran in March 2008.

Based upon evidence that the Veteran underwent surgery on January 21, 2008 with an ensuing period of prescribed convalescence, rating decisions issued by the RO in Montgomery, Alabama in June and July of 2008 granted a temporary and total 100 percent disability rating pursuant to 38 C.F.R. § 4.30 for the period from January 21, 2008 through September 30, 2008.  Pursuant to those rating decisions, a 20 percent disability rating was resumed for the period beginning from October 1, 2008.  A subsequent September 2008 Statement of the Case continued to deny a disability rating higher than 20 percent for the Veteran's low back disability, presumably for the periods before January 21, 2008 and from October 1, 2008.  The Veteran perfected his appeal by filing a VA Form 9 substantive appeal in October 2008.  In order to reflect the staged periods in question, the Board has characterized the issues on appeal as styled on the title page of this remand.

The Veteran testified at a November 2011 Travel Board hearing held at the Montgomery RO.  At that time, a July 2010 private report was received with an accompanying waiver of review by the agency of original jurisdiction, validly executed pursuant to 38 C.F.R. § 20.1304(c).  This evidence has been associated with the claims file and has been considered as part of the record on appeal.  Further, the evidentiary record was held open at the Veteran's request for an additional 60 days from the date of the hearing to afford him the opportunity to submit additional evidence.  No additional evidence was received during that period.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his November 2011 hearing that symptoms related to his service-connected low back disability have worsened since his December 2009 VA spine examination.  Indeed, the Board's review of the claims file indicates that the Veteran was most recently afforded a VA spine examination in December 2009.  At that time, he reported increasing low back pain, stiffness, weakness, spasm, and loss of motion, as well as severe flare-ups occurring once every two weeks which were caused by prolonged periods of standing and walking and incapacitating episodes that have required him to miss 45 days of work over the past 12 months.  Findings from the VA examiner's spine examination at that time included thoracolumbar flexion to 50 degrees, with pain being reported after repetition.  No ankylosis of the spine was observed.  The Board notes that the Veteran was afforded a VA examination in April 2010.  This examination, however, was limited to the Veteran's peripheral nerves and did not include an examination of the spine.

Records pertaining to treatment after the December 2009 VA spine examination appear to support the Veteran's contention that his low back symptoms have worsened.  In this regard, private records from Dr. H.G.M. reflect complaints of severe and "incapacitating" back pain.  A July 2010 private treatment record from Dr. D.E.W. reflects that the Veteran was able to produce only 18 degrees of thoracolumbar flexion at that time.  Private treatment records from Dr. T.A.W. show that the Veteran ultimately underwent surgery on June 13, 2011 for revision posterior lateral fusion at L5-S1 and replacement of hardware at L4-5 that had been placed there in his first surgery in January 2008.  A July 2011 letter from Dr. T.A.W. expresses that the Veteran was unable to work and that in the vast majority of patients, fusions continue to mature for a period of one year.  Dr. T.A.W. states further that return to work decisions in the Veteran's specific case were pending and dependent upon the clinical findings from follow-up examinations.  The claims file does not contain more recent private or VA treatment records; hence, the current severity of the Veteran's low back disability, his current employment status, and his current ability to secure or maintain a gainful employment cannot be ascertained from the available evidence.

In view of the foregoing, efforts should be made to update the treatment records in the claims file by contacting the Veteran and requesting that he identify the names and addresses for any VA or private medical facilities that have rendered treatment for his low back disability since July 2011.  Thereafter, efforts should be made to obtain all records identified by the Veteran, and any obtained records should be associated with the claims file.  38 C.F.R. § 3.159(c)(1) and (2).

The Veteran also testified at his hearing that he has filed for social security disability benefits due to his service-connected low back disability.  The Veteran's social security records are likely to include additional treatment records and disability examinations that are relevant to the issue of the current severity of his low back disorder.  Nonetheless, VA has yet to make any efforts to obtain the Veteran's social security records.  Efforts in that regard should also be made.  38 C.F.R. § 3.159(c)(2);

Given the evidence outlined above and the Veteran's contentions that his low back symptoms have worsened since his most recent VA spine examination in December 2009, the Veteran should be scheduled for a new VA spine examination to determine the current severity of his low back disability; whether the Veteran is capable of returning to his occupation at this time; and if the Veteran is unable to return to his prior occupation, his ability to secure or maintain gainful employment.  The examination should be performed in a manner that is consistent with the instructions expressed below.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for an increased disability rating, including TDIU, for mechanical low back pain with minimal discogenic degenerative change at L4-5 and L5-S1 currently rated as 20 percent disabling, for the period before January 21, 2008 and the period from October 1, 2008.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and, must also provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter should also notify the Veteran that, in cases where service connection is granted, both a disability evaluation and an effective date for that evaluation will be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his low back disability since July 2011.

2.  Then, any additional treatment records identified by the Veteran should be obtained and associated with the claims.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  SSA should be contacted, and all records associated with the Veteran's application for and/or grant or denial of SSA disability benefits should be obtained.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  After the development action outlined above has been performed, schedule the Veteran for new VA spine examination with an appropriate VA examiner.  The entire claims file must be made available to the VA examiner and the examiner must review the entire claims file in conjunction with the examination.

All indicated tests and studies (to include x-rays) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  Each examiner should set forth all examination findings, together with the complete rationale for the comments expressed, in a printed report.

The examiner should conduct range of motion testing of the thoracolumbar spine, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's service-connected low back disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbosacral spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also comment on the effect of such symptoms on the Veteran's daily life and economic adaptability, and expressly state whether the Veteran is able to return to his regular occupation.  If the Veteran is unable to return to his regular occupation, then the examiner must offer an opinion as to whether the Veteran is now unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.

The examiner should also specifically indicate whether there is any ankylosis of the spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis (specifically whether the entire, or the entire thoracolumbar, spine is ankylosed).

If a diagnosis of intervertebral disc syndrome (IVDS) is confirmed on neurologic examination and found to be medically related to the Veteran's service-connected back disability, the orthopedic examiner should also render findings particularly responsive to the criteria for rating IVDS.  In this regard, the examiner should comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his low back disability, the examiner should indicate whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least 4 weeks, but less than 6 weeks, or (b) at least 6 weeks.

The examiner should express all examination findings and opinions, along with a complete rationale for the opinions given, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

5.  After completion of the above development, the Veteran's claim of entitlement to an increased disability rating, including TDIU, for mechanical low back pain with minimal discogenic degenerative change at L4-5 and L5-S1, currently rated as 20 percent disabling, for the period before January 21, 2008 and the period from October 1, 2008, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


